Case 16-36218        Doc 54     Filed 02/11/19     Entered 02/11/19 16:54:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 36218
         Kevin V Leverette
         Angrika M Leverette
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/14/2016.

         2) The plan was confirmed on 03/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/07/2018.

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36218             Doc 54             Filed 02/11/19    Entered 02/11/19 16:54:20                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $10,850.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                               $10,850.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,900.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $476.99
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,376.99

 Attorney fees paid and disclosed by debtor:                             $100.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                              Unsecured           0.00        997.47           997.47        152.41        0.00
 Ally Financial                              Secured       25,834.00     25,552.18        25,552.18            0.00       0.00
 American InfoSource LP                      Unsecured         438.00        430.00           430.00          65.71       0.00
 American InfoSource LP as agent for Direc   Unsecured         357.00        357.03           357.03          54.55       0.00
 Becket & Lee                                Unsecured         232.00        202.09           202.09          30.88       0.00
 Best Buy Credit services                    Unsecured      2,004.17            NA               NA            0.00       0.00
 Bluegreen Corp                              Secured        4,000.00            NA               NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15    Unsecured         661.00        661.34           661.34        101.05        0.00
 Cavalry SPV I LLC                           Unsecured      1,162.00       1,162.42         1,162.42        177.62        0.00
 Cenlar FSB                                  Secured      179,108.00    179,366.24       179,366.24            0.00       0.00
 Cenlar FSB                                  Secured        3,507.22       3,507.22         3,507.22      1,812.58        0.00
 Department Stores National Bank             Unsecured         409.00        409.46           409.46          62.56       0.00
 Department Stores National Bank             Unsecured         624.00        624.97           624.97          95.49       0.00
 Dish Network                                Unsecured          50.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured      1,019.00       1,019.48         1,019.48        155.77        0.00
 Midland Funding LLC                         Unsecured           0.00        519.32           519.32          79.35       0.00
 Midland Funding LLC                         Unsecured         556.00        556.54           556.54          85.04       0.00
 Midland Funding LLC                         Unsecured         794.00        794.19           794.19        121.35        0.00
 Midland Funding LLC                         Unsecured         192.00        192.20           192.20          29.37       0.00
 Nissan Motor Acceptance Corporation         Secured       21,323.00     20,924.87        20,924.87            0.00       0.00
 Portfolio Recovery Associates               Unsecured         794.00        794.12           794.12        121.34        0.00
 Portfolio Recovery Associates               Unsecured      4,889.00       3,532.97         3,532.97        539.82        0.00
 Portfolio Recovery Associates               Unsecured      3,188.00       4,003.48         4,003.48        611.72        0.00
 Portfolio Recovery Associates               Unsecured         978.00      1,060.20         1,060.20        161.99        0.00
 Portfolio Recovery Associates               Unsecured      1,109.00       1,171.34         1,171.34        178.98        0.00
 Portfolio Recovery Associates               Unsecured      2,545.00       2,545.62         2,545.62        388.96        0.00
 Quantum3 Group                              Unsecured         409.00      1,060.29         1,060.29        162.01        0.00
 Quantum3 Group                              Unsecured         636.00      1,665.75         1,665.75        254.52        0.00
 Quantum3 Group                              Unsecured         455.00        547.50           547.50          83.65       0.00
 Quantum3 Group                              Unsecured           0.00        453.71           453.71          69.32       0.00
 Quantum3 Group                              Unsecured           0.00      2,249.15         2,249.15        343.66        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36218       Doc 54    Filed 02/11/19    Entered 02/11/19 16:54:20              Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal       Int.
 Name                             Class   Scheduled     Asserted      Allowed         Paid          Paid
 State Farm Bank              Secured       11,886.00    11,500.21     11,500.21            0.00        0.00
 TD Bank USA NA               Unsecured      3,388.00      3,490.34      3,490.34        533.31         0.00
 U.S. Bank                    Unsecured      1,218.00           NA            NA            0.00        0.00
 US Bank Trust NA             Secured      103,245.55   120,995.97    120,995.97            0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                            $179,366.24               $0.00                  $0.00
       Mortgage Arrearage                            $3,507.22           $1,812.58                  $0.00
       Debt Secured by Vehicle                      $57,977.26               $0.00                  $0.00
       All Other Secured                           $120,995.97               $0.00                  $0.00
 TOTAL SECURED:                                    $361,846.69           $1,812.58                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00                $0.00
        Domestic Support Ongoing                          $0.00                $0.00                $0.00
        All Other Priority                                $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                        $30,500.98           $4,660.43                  $0.00


 Disbursements:

          Expenses of Administration                       $4,376.99
          Disbursements to Creditors                       $6,473.01

 TOTAL DISBURSEMENTS :                                                                    $10,850.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-36218        Doc 54      Filed 02/11/19     Entered 02/11/19 16:54:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
